DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “the brewing machine” in line 3.  It appears the claim should recite “the single-serve beverage brewing machine” in order to maintain consistency with “a single-serve beverage brewing machine” recited in Claim 1, lines 1-2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 21-22, and 32-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “has a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded” in lines 14-16.  There was not adequate written description support at the time of filing for the flexible bag to have a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded.  In fact, the disclosure at the time of filing never utilizes the phrase “substantially unimpeded.”  The claim amendment attempts to add new matter that was not adequately supported at the time of filing.  Therefore, this limitations introduces new matter.
Claim 32 recites the limitation “has a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded” in lines 15-16.  There was not adequate written description support at the time of filing for the flexible bag to have a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded.  In fact, the disclosure at the time of filing never utilizes the phrase “substantially unimpeded.”  The claim amendment attempts to add new matter that was not adequately supported at the time of filing.  Therefore, this limitations introduces new matter.
Claims 2-3, 6-8, 21-22, and 33-39 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-8, 21-22, and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “sufficiently pliable” in line 9.  The term “sufficiently” is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Claim 1 recites the limitation “has a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded” in lines 14-16.  It is unknown what permeability values or characteristic of the flexible material are required to read on the claimed pressurized heated water to flow through the flexible material substantially unimpeded.
Claim 1 recites the limitation “substantially unimpeded” in lines 15-16.  The term “substantially unimpeded” is a relative term which renders the claim indefinite. The term “substantially unimpeded” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “retaining substantially all of a beverage material residue” in lines 17-18.  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “a beverage material residue” in line 18.  It is unclear if “a beverage material residue” is a component of “a beverage material” recited in Claim 1, line 5 or if “a beverage material residue” is a component of a different beverage material.
Claim 6 recites the limitation “wherein the beverage bag consists of a single piece of flexible material” in lines 1-2.  The transitional phrase “consists of” is a closed 
Claim 32 recites the limitation “A beverage bag for use with a single serve beverage brewing machine having a brewing process that uses pressurized, heated water to brew a beverage and which comprises” in lines 1-3.  It is unclear if the transitional phrase “comprises” modifies the term “A beverage bag,” if “comprises” modifies the term “a single serve beverage brewing machine,” if “comprises” modifies “a brewing process,” or if “comprises” modifies “a beverage.”
Claim 32 recites the limitation “sufficiently pliable” in line 10.  The term “sufficiently” is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claim to require a pliable flexible material.
Claim 32 recites the limitation “has a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded” in lines 15-16.  It is unknown what permeability values or characteristic of the flexible material are 
Claim 32 recites the limitation “substantially unimpeded” in line 16.  The term “substantially unimpeded” is a relative term which renders the claim indefinite. The term “substantially unimpeded” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 32 recites the limitation “retaining substantially all of a beverage material residue” in lines 18-19.  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 32 recites the limitation “a beverage material residue” in line 18.  It is unclear if “a beverage material residue” is a component of “a beverage material” recited in Claim 32, line 6 or if “a beverage material residue” is a component of a different beverage material.
Claim 36 recites the limitation “wherein the beverage bag consists of a single piece of flexible material” in lines 1-2.  The transitional phrase “consists of” is a closed ended transitional phrase that excludes the presence of unrecited claim elements.  However, Claim 32, line 3 already recites “the beverage bag comprising.”  The transitional phrase “comprising” is an open ended transitional phrase that allows the presence of unrecited claim elements.  It is unclear if the beverage bag of Claim 36 is open ended and allows the presence of unrecited elements or if the beverage bag of 
Claim 39 recites the limitation “the openings” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 2-3, 7-8, 21-22, 33-35, and 37-38 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an 
application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 21-22, 32-33, and 38-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yip et al. US 2018/0029789.
Regarding Claim 1, Yip et al. discloses a beverage bag comprising an enclosure material (tea bag 410) configured to receive a beverage material (tea leaves) (‘789, FIGS. 14-17) (‘789, Paragraphs [0079]-[0085]).  The enclosure material (tea bag 410) is necessarily made from a flexible material since the enclosure material is capable of having a collapsed state (‘789, FIG. 14) and an expanded state (‘789, FIG. 15) (‘789, Paragraphs [0045]-[0046]).  Additionally, the enclosure material (tea bag) does not have a rigid structure (‘789, Paragraph [0054]), which reads on the claimed enclosure material being a flexible material.  One or more closure mechanisms (via stitching 420) are present (‘789, Paragraph [0080]) to substantially contain the beverage material within the enclosure material by closing the enclosure material via sealing (‘789, Paragraph [0081]).
Further regarding Claim 1, the limitations “for use with a single serve beverage brewing machine having a brewing process that uses pressurized, heated water to brew a beverage, the brewing machine comprising a brewing chamber having an interior shape,” “configured to receive a beverage material,” “configured to substantially contain the beverage material within the flexible material,” and “wherein the flexible material is sufficiently pliable and properly sized to allow the beverage bag to fit in and substantially conform to the interior shape of the beverage brewing chamber upon insertion of the beverage bag into the beverage brewing chamber and prior to the introduction of the pressurized, heated water during the brewing process and has a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded and intermix and interact with the beverage material during the brewing process while also retaining substantially all of a beverage material residue within the Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Yip et al. explicitly teaches the intended use limitations of the beverage bag (tea bag 410) being used with a single serve brewing machine (cartridge type coffee making machine) having a brewing process that uses pressurized, heated water to brew a beverage (‘289, Paragraph [0056]), the brewing machine comprising a beverage brewing chamber (cup adaptor 460) having an interior shape (‘789, FIGS. 16-17) (‘789, Paragraph [0084]).  The enclosure material (tea bag 410) is capable of containing a beverage material (tea leaves) (‘789, Paragraph [0081]).  The enclosure material (tea bag 410) is “sufficiently pliable and properly sized to allow the beverage bag to substantially conform to the interior shape of the beverage brewing chamber (cup adapter 460) upon insertion of the beverage bag into the beverage brewing chamber and prior to the introduction of the pressurized, heated water during the brewing process (tea bag 410 is positioned within cup adapter 460 and assumes the shape of cup adapter 460) (‘789, FIGS. 16-17) (‘789, Paragraph [0084]).  The enclosure material (tea bag 410) has a permeability that allows 
Regarding Claim 2, the limitations “wherein the interior shape of the beverage brewing chamber is substantially frustoconical or substantially hemispherical” are limitations with respect to the intended use of the beverage bag.  Nevertheless, Yip et al. discloses the interior shape of the beverage brewing chamber (cup adapter 460) having the same shape and dimensions as the beverage bag (tea bag 410) (‘789, Paragraph [0084]) wherein the interior shape of the beverage brewing chamber (cup adapter 460) is frustoconical (‘789, FIGS. 16-17) (‘789, Paragraph [0030]).
Regarding Claim 21, Yip et al. discloses the closure mechanism (stitching 420) being stitching (‘789, Paragraph [0080]), which reads on the claimed sewn seal.
Regarding Claim 22, it is noted that the limitations “wherein a porosity of the flexible material is dimensioned based on at least one of a type or grind of the beverage material” does not specify any particular porosity values.  Yip et al. discloses the enclosure material (tea bag 410) being a porous sealed bag that permits entry and exit of water therethrough while preventing the escape of the tea leaves therefrom (‘789, Paragraph [0081]).  Therefore, Yip et al. broadly reads on a porosity being dimensioned based on the type of beverage material, i.e. the apertures/pores of the porous tea bag having a porosity sizing that prevents the escape of tea leaves therefrom.
Regarding Claim 32, Yip et al. discloses a beverage bag comprising an enclosure material (tea bag 410) configured to receive a beverage material (tea leaves) 
Further regarding Claim 32, the limitations “for use with a single serve beverage brewing machine having a brewing process that uses pressurized, heated water to brew a beverage and which comprises a filter cup, a reusable cup, or an adapter, each of which has an interior shape,” “configured to receive a beverage material,” “configured to substantially contain the beverage material within the flexible material,” and “wherein the flexible material is sufficiently pliable and properly sized to allow the beverage bag to fit in and substantially conform to the interior shape of the filter cup, the reusable cup, or the adapter upon insertion of the beverage bag into the filter cup, reusable up, or the adapter and prior to the introduction of the pressurized, heated water during the brewing process and has a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded and intermix and interact with the beverage material during the brewing process while also retaining substantially all of a beverage material residue within the beverage bag” are seen to be recitations regarding the intended use of the “beverage bag.”  In this regard, applicant’s attention is invited to Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Yip et al. explicitly teaches the intended use limitations of the beverage bag (tea bag 410) being used with a single serve brewing machine (cartridge type coffee making machine) having a brewing process that uses pressurized heated water to brew a beverage (‘789, Paragraph [0056]), the beverage brewing machine comprising an adapter (cup adaptor 460) having an interior shape (‘789, FIGS. 16-17) (‘789, Paragraph [0084]).  The enclosure material (tea bag 410) is capable of containing a beverage material (tea leaves) (‘789, Paragraph [0081]).  The enclosure material (tea bag 410) is “sufficiently pliable and properly sized to allow the beverage bag to fit in and substantially conform to the interior shape of the beverage brewing adapter (cup adapter 460) upon insertion of the beverage bag into the adapter and prior to the introduction of the pressurized heated water during the brewing process (tea bag 410 is positioned within cup adapter 460 and assumes the shape of cup adapter 460) (‘789, FIGS. 16-17) (‘789, Paragraph [0084]).  The enclosure material (tea bag 410) has a permeability that allows pressurized the heated water to flow through the flexible material substantially unimpeded and intermix and interact with the beverage material 
Regarding Claim 33, the limitations “wherein the interior shape of the reusable filter cup, the reusable cup, and/or the adapter is substantially frustoconical or substantially hemispherical” are limitations with respect to the intended use of the beverage bag.  Nevertheless, Yip et al. discloses the interior shape of the adapter (cup adapter 460) having the same shape and dimensions as the beverage bag (tea bag 410) (‘789, Paragraph [0084]) wherein the interior shape of the adapter (cup adapter 460) is frustoconical (‘789, FIGS. 16-17) (‘789, Paragraph [0030]).
Regarding Claim 38, Yip et al. discloses the closure mechanism (stitching 420) being stitching (‘789, Paragraph [0080]), which reads on the claimed sewn seal.
Regarding Claim 39, it is noted that the limitations “wherein the openings are dimensioned based on at least one of a type or grind of the beverage material” does not specify any particular porosity values.  Yip et al. discloses the enclosure material (tea bag 410) being a porous sealed bag that permits entry and exit of water therethrough while preventing the escape of the tea leaves therefrom (‘789, Paragraph [0081]), which reads on the claimed limitations “wherein the openings are dimensioned based on at least one of a type of grind of the beverage material” since Yip et al. teaches the porous sealed bag allows entry and exit of water while preventing the escape of the tea leaves therefrom, i.e. the apertures/pores of the of the porous tea bag having a porosity sizing that prevents the escape of tea leaves therefrom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. US 2018/0029789.
Regarding Claims 3 and 34, the limitations “wherein the beverage bag fills about 90% of the interior shape of the beverage brewing chamber” and “wherein the beverage bag fills about 90% of the interior shape of the reusable filter cup, the reusable cup, or the adapter” are intended use limitations.  Yip et al. does not explicitly disclose the beverage bag filling about 90% of the interior shape of the beverage brewing chamber In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Yip et al. teaches the beverage bag (tea bag 410) having the same dimensions as the beverage brewing chamber/adapter (cup adapter 460) (‘789, Paragraph [0084]), which discloses the beverage bag filling about 100% of the interior shape of the beverage brewing chamber or adapter.  It would have been obvious to one of ordinary skill in the art would want to incorporate a beverage bag that fills a majority of beverage brewing chamber or adapter but less than 100% of the beverage brewing chamber or adapter in order to allow the beverage bag to fit within the beverage brewing chamber or adapter and allow said beverage brewing chamber or adapter to close when in use.
Regarding Claims 6 and 36, the limitations “wherein the beverage bag consists of a single piece of flexible material” are product by process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).
Claims 7 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. US 2018/0029789 as applied to claim 1 or claim 32 above in view of Koori et al. US 2017/0145198.
Regarding Claims 7 and 35, Yip et al. is silent regarding the flexible material comprising a woven or knitted material.
Koori et al. discloses a beverage bag for use as a coffee bag (‘198, Paragraph [0144]) wherein the beverage bag comprises a flexible material comprising a woven or knitted material (‘198, Paragraph [0214]-[0215]).
Both Yip et al. and Koori et al. are directed towards the same field of endeavor of beverage bags for storing coffee.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible material of the beverage bag of Yip et al. and incorporate a woven or knitted material as taught by Koori et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp.,.
Claims 8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. US 2018/0029789 as applied to claim 1 or claim 32 above in view of Oh US 2015/0064324.
Regarding Claims 8 and 37, Yip et al. is silent regarding the flexible material comprising cotton, 32S cotton, or synthetic fibers.
Oh discloses a flexible material of a beverage bag to be made of cotton or synthetic fibers (nylon) (‘324, Paragraph [0157]).
Both Yip et al. and Oh are directed towards the same field of endeavor of beverage bags.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material from which the beverage bag of Yip et al. to be made of cotton or synthetic fibers of nylon since Oh teaches that cotton or nylon synthetic fibers was a known and conventional material used to make a beverage bag.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Claims 8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. US 2018/0029789 as applied to claim 1 or claim 32 above in view of Citron US 10,858,512.
Regarding Claims 8 and 37, Yip et al. is silent regarding the flexible material comprising cotton, 32S cotton, or synthetic fibers.
Citron teaches textile fibers used for food applications (‘512, Column 9, lines 1-7) wherein cotton textile fibers are used (‘512, Column 11, lines 5-17) and that it was known in the art that yarn numbers are expressed as the English cotton yarn number 
Both Yip et al. and Citron are directed towards the same field of endeavor of bags storing edible products.  It would have been obvious to one of ordinary skill in the art to use 32S cotton to make the flexible bag containing edible/consumable items of Yip et al. based upon the particular sizing of the edible ingredient disposed within the flexible bag.  One of ordinary skill in the art would want the size of the beverage ingredient particles of Yip et al. to be larger than the pore sizes of the flexible bag so that the beverage ingredient would be prevented from falling out of the flexible bag.  Furthermore, limitations relating to the size of the cotton that makes the flexible material of the beverage bag are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
Examiner notes that applicant makes arguments on Pages 8-13 with respect to the previous indefiniteness rejections to 35 USC 112(b) that have been withdrawn.  Applicant’s arguments on Pages 8-13 with respect to the previous indefiniteness 
Applicant argues on Pages 11-12 of the Remarks that Yip has an accessible opening that is pierced by the Keurig machine’s water injection needle to overcome the permeability issue that applicant contends is entirely different from applicant’s inventive use of a more water permeable fabric to allow the pressurized water to pass through the fabric substantially unimpeded.  Applicant contends that applicant uses a more permeable fabric compared with the tight knit fabric used in prior art device.
Examiner notes that Claims 1 and 32 do not specify any particular permeability or any particular fabric of the beverage bag.  The independent claims merely requires the beverage bag to be made of a pliable flexible material that has an undisclosed permeability that allows pressurized heated water to flow through the flexible material substantially unimpeded and intermix and interacts with the beverage material during the brewing process while also retaining substantially all of a beverage material residue within the beverage bag.  Yip et al. explicitly discloses using a pliable porous flexible beverage bag (tea bag 410) that permits entry and exit of water through while preventing escape of tea leaves therefrom (‘789, Paragraph [0081]), which reads on the claimed limitations of a teabag being pliable and allowing pressurized heated water to flow through the flexible material substantially unimpeded and intermix and interacts with the beverage material during the brewing process while also retaining substantially all of a beverage material residue within the beverage bag.  Therefore, this argument is not found persuasive.
Examiner notes that applicant’s comments on Page 12 of the Remarks regarding “variable filtration” are arguments made with respect to unclaimed limitations.  The comments regarding “variable filtration” are arguments that are not commensurate in scope with the claimed invention.
Applicant argues on Page 14 of the Remarks that Yip provides a tea bag with an accessible opening in which the opening can be punctured or otherwise made accessible to receive a tube that supplies pressurized water to the tea bag wherein the addition of an “accessible opening” that is pierced by the Keurig machine’s water injection needle to overcome the permeability issue is different from applicant’s use of a more water permeable fabric to allow the pressurized water to pass through the fabric substantially unimpeded.
Examiner notes that Claims 1 and 32 both recite the transitional phrase “comprising,” which is an open ended transitional phrase that allows for the presence of unrecited elements.  Claims 1 and 32 do not preclude the presence of the accessible opening.  Yip et al. explicitly teaches that tea bag being formed of a porous material such as filter paper to allow entry and exit of water therethrough while preventing escape of the tea leaves (‘789, Paragraph [0081]).  It is unclear how applicant’s alleged “more water permeable fabric to allow the pressurized water to pass through the fabric substantially unimpeded” is allegedly different that the tea bag of Yip et al. that teaches a tea bag made of a porous filter paper that allows entry and exit of water therethrough.  Furthermore, Claims 1 and 32 do not specify any particular material for the water permeable fabric.  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 14-15 of the Remarks that Yip fails to teach the limitations “is sufficiently pliable and properly sized to allow the beverage bag to fit in and substantially conform to the interior shape of the beverage brewing chamber upon insertion of the beverage bag into the beverage brewing chamber and prior to the introduction of the pressurized, heated water during the brewing process and has a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded and intermix and interact with the beverage material during the brewing process while also retaining substantially all of a beverage material residue within the beverage bag.”
Examiner first notes that these limitations are intended use limitations.  The prior art merely only needs to be capable of performing these limitations in an obviousness rejection under 35 USC 103(a).  In the current rejection under 35 USC 102, Examiner notes that the current rejection describes Yip et al. as explicitly disclosing performing the recited intended use limitations.  The enclosure material (tea bag 410) is “sufficiently pliable and properly sized to allow the beverage bag to substantially conform to the interior shape of the beverage brewing chamber (cup adapter 460) upon insertion of the beverage bag into the beverage brewing chamber and prior to the introduction of the pressurized, heated water during the brewing process (tea bag 410 is positioned within cup adapter 460 and assumes the shape of cup adapter 460) (‘789, FIGS. 16-17) (‘789, Paragraph [0084]).  The enclosure material (tea bag 410) has a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded and intermix and interact with the beverage material (tea leaves) during the brewing process (‘789, Paragraph [0056]) while also retaining substantially all of a 
Applicant argues on Page 15 of the Remarks that Yip fails to disclose a tea bag having the permeability traits that is sufficiently pliable and properly sized to allow the beverage bag to fit in and substantially conform to the interior shape of the beverage brewing chamber and has a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded and intermix and interact with the beverage material.
Examiner notes that Yip teaches the pliable and sizing traits of allowing the beverage bag to fit in and substantially conform to the interior shape of the beverage brewing chamber (‘789, FIGS. 16-17) (‘789, Paragraph [0084]) wherein the tea bag has a permeability that allows the pressurized heated water to flow through the flexible material substantially unimpeded and intermix and interact with the beverage material (‘789, Paragraph [0066]).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 16-17 of the Remarks with respect to Claims 3 and 34 that Yip does not provide any indication that the tea bag filling 90% of the cup adapter would result in superior steeping or retention of material within the tea bag.
Examiner notes that the limitations “wherein the beverage bag fills about 90% of the interior shape of the beverage brewing chamber” and “wherein the beverage bag fills about 90% of the interior shape of the reusable filter cup, the reusable cup, or the adapter” are intended use limitations.  Yip et al. does not explicitly disclose the beverage bag filling about 90% of the interior shape of the beverage brewing chamber or adapter and therefore does not anticipate this claim.  However, Yip et al. merely In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Yip et al. teaches the beverage bag (tea bag 410) having the same dimensions as the beverage brewing chamber/adapter (cup adapter 460) (‘789, Paragraph [0084]), which discloses the beverage bag filling about 100% of the interior shape of the beverage brewing chamber or adapter.  It would have been obvious to one of ordinary skill in the art would want to incorporate a beverage bag that fills a majority of beverage brewing chamber or adapter but less than 100% of the beverage brewing chamber or adapter in order to allow the beverage bag to fit within the beverage brewing chamber or adapter and allow said beverage brewing chamber or adapter to close when in use.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 16-17 of the Remarks with respect to Claims 7 and 35 that Koori does not teach nonwoven fabrics or a beverage bag consisting of woven or knitted cotton.
Examiner first notes that Claims 7 and 35 recites the transitional phrase “comprising,” which allows for the presence of unrecited claimed elements.  Claims 7 and 35 do not use the transitional phrase “consists of.”  Additionally, Koori teaches that the layers include a knitted fabric, a woven fabric, or a nonwoven fabric (‘198, Paragraph [0215]) and teaches that any of these materials are known materials for the 
Applicant argues on Pages 17-18 of the Remarks with respect to Claims 8 and 37 that Yip fails to teach using any materials other than filter paper for the tea bag and that Paragraph [0157] of Oh teaches materials that are alternatives to paper since applicant contends that paper is weak.  Applicant asserts that the combination of Yip modified with Oh changes the principle of operation of Yip in that Yip wishes to keep the same conventional materials for tea bags but include an access portion.
Examiner notes that it is unknown how changing the filter paper material of Yip to be made of cotton or synthetic fibers of nylon as taught by Oh.  Oh teaches the filter being formed of a material that is resistant to piercing (‘324, Paragraph [0157]).  Yip teaches the accessible opening being made from a material that is more rigid than the porous materials of the wall of the bag (‘789, Paragraph [0021]), which indicates that the material surrounding the accessible opening is made from a different material than that of the porous walls of the bag.  It is unknown how changing the filter paper material of the porous walls of the tea bag of Yip with the cotton or synthetic fibers of nylon of Oh would change the principle of operation of Yip.  Yip would still be capable of performing its function of allowing water to pass through the porous walls.  Therefore, this argument is not found persuasive.
Application argues on Pages 18-19 of the Remarks with respect to Claims 8 and 37 that Citron does not suggest anything related to beverage bags.
Examiner notes that the current rejection states that Yip and Citron are directed towards the same field of endeavor of bags storing edible products.  One of ordinary 
Examiner notes that Grossman is not being relied upon in the current rejection.  Therefore, applicant’s arguments on Pages 20-27 with respect to the rejections over Grossman to 35 USC 103(a) are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICSON M LACHICA/Examiner, Art Unit 1792